Grant, J.
By tlie defendant’s charter, as it was prior to the amendment of 1891,1 the common council was authorized to appoint a marshal, and to remove him at pleasure. May 20, 1891, plaintiff was appointed marshal for the ensuing year, at a salary of $1,000. A new common council went into office early in August, under the amended charter of 1891, approved July 2, 1891, and ■ordered to take immediate effect, and August 17th declared the office of marshal vacant, and appointed a new man to fill the place.
The amended charter provided for a board of police commissioners, to be appointed on the nomination of the mayor after the annual election in 1892, the first Monday in April, and before May 1st. To this board, when so •appointed, were committed the appointment of a marshal and the control and'management of the police department of the city. By this amendment, the power to appoint a marshal was taken away from the common council, and lodged in this board. The effect was either to abolish the office of marshal during the interim from July 2d to some time after April 1st, when the board should be appointed, or to leave the office in the control ■of the council until that time. The result of either holding would be to defeat the plaintiff’s claim.
A law or any single provision thereof cannot begin to speak until it takes effect. Rice v. Ruddiman, 10 Mich. 125; Price v. Hopkin, 13 Mich. 318. Had the act provided that it should go into effect at the election in April, 1892, clearly the old charter would have remained in force until then. The same rule applies to any provision of the act. The police department was left in the control of the council until transferred to the board of commissioners, which could not be done until April, 1892.
The object of this suit is to recover the salary for the remainder of the term for which plaintiff was appointed. *337The court should have directed a verdict for the defendant.
Judgment reversed, and no new trial ordered.
McGrath, O. J., Long and Montgomery, JJ., concurred. Hooker, J., did not sit.

 Ac.t No. 393, Local Acts 1891.